Citation Nr: 1415458	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, unspecified, and anxiety (claimed as a psychological condition) due to head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This matter was previously before the Board in November 2009, May 2011, and May 2012, at which times it was remanded for further development.  In its May 2011 decision, the Board also granted entitlement to service connection for cognitive disorder, not otherwise specified (claimed as memory loss) due to head injury.  In a rating decision dated June 2011, the RO effectuated the Board's grant; however the RO characterized the grant of service connection as being for "cognitive disorder, NOS; depression unspecified."  In a subsequent review of the rating decision, the Board reflected that the Veteran was not evaluated for depression, but rather residuals of his TBI under the criteria for evaluating brain disease due to trauma.  As such, in May 2012, the Board found that the claim for service connection a psychiatric disability remained pending and again remanded the claim for further development.

In a January 2013 decision, the Board denied the claim for entitlement to service connection for a psychiatric disability, to include depression, unspecified, and anxiety due to head injury.  The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In February 2014, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The service treatment records document that the Veteran was involved in a fight with an apparent loss of consciousness and a period of stupor thereafter.  Likewise, the Veteran, his brother, and his former spouse have competently related a history of this fight, as well as a history of an in-service motor vehicle accident.  

In reviewing the record, the Board has found no reason to doubt the credibility of these statements; the history of the in-service fight and contemporaneous confusion and stupor is documented in the Veteran's service treatment records.  Indeed, the Board has previously recognized that the Veteran suffers from current disability due to this in-service fight; in May 2011, the Board granted the Veteran service connection for a cognitive disorder.

As service connection for a cognitive disorder has already been granted, the question that remains is whether the Veteran has an additional psychiatric disorder-in addition to the already service connected cognitive disorder-attributable to his service.

In support of his claim, the Veteran has submitted a February 2014 letter from E.J.S., M.D.  Dr. S. related that as long as he had known the Veteran, he had a degree of anxiety and depression manifest with blackouts, memory difficulties, and cognitive dysfunction.  He recounted the Veteran's in-service head injury.  Dr. S. said that he had given the Veteran diagnoses of anxiety and depression, and the Veteran had been on Citalopram for a number of years.  Dr. S. opined that it was more likely than not that the Veteran's "current psychiatric condition" was related to his in-service injury.

As Dr. S. indicated that he belonged to the Department of Internal Medicine, it does not appear that he is a psychiatrist or a psychologist.  As such, the record does not suggest that Dr. S. has had the mental health training necessary to differentiate between multiple complex and intertwined psychiatric disorders.  While Dr. S. relates the Veteran's "current psychiatric condition" to his active duty service, no mention is made of the fact that service connection has already been granted for a cognitive disorder.  Indeed, Dr. S. makes no mention of the Veteran's documented cognitive disorder and its role in the Veteran's "current psychiatric condition."  As such, additional; development is required.

The Veteran has been examined multiple times by VA compensation and pension examiners.  In a March 2010 examination report and subsequent addendums, a VA psychologist indicated that the only appropriate diagnosis was cognitive disorder, not otherwise specified-a disability for which service connection was already in effect.  Additionally, in a separate May 2012 VA examination addendum, a different VA examiner clarified that she did not actually diagnose the Veteran with depression; she had merely excerpted the diagnosis of depression from the prior June 2005 VA treatment note.  No etiology opinion was offered, as no diagnosis other than cognitive disorder, not otherwise specified was found.

However, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, a VA treatment provider indicated in June 2005 that the Veteran had diagnoses of cognitive disorder, not otherwise specified, and depression, unspecified.  Another VA treatment note from September 2005 contains diagnoses of anxiety not otherwise specified and cognitive disorder not otherwise specified.  Another VA record from March 2007 contains diagnoses of cognitive disorder not otherwise specified and dysthymic disorder.  As the Veteran has received multiple psychiatric diagnoses at various times throughout the course of the appeal, the Board finds that a new VA psychiatric examination-one that considers all of the evidence of record-would be helpful to the resolution of this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

2.  Then, arrange for the Veteran to undergo a VA psychiatric examination, to be conducted by a psychiatrist or a psychologist, to determine the nature and etiology of any psychiatric disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

If the examiner finds that no psychiatric diagnosis other than cognitive disorder is appropriate at the present time, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the June 2005 VA diagnosis of depression, unspecified; the September 2005 VA diagnosis of anxiety not otherwise specified; and/or the March 2007 VA diagnosis of dysthymic disorder had their onset in service or were otherwise related to any incident of service, or were caused or permanently aggravated by his service-connected cognitive disorder.

The examiner is additionally requested to specifically discuss the Veteran's service-connected cognitive disorder, not otherwise specified, and its relation (if any) with any other present psychiatric disorder.

Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



